                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION
 In re:       Rose M Nelson                                         ) Case No. 17‐12887‐jps
                                                                    ) Chapter 13 Proceedings
                  Debtor                                            ) Judge Jessica E. Price Smith


                             TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
  LAUREN A. HELBLING, Chapter 13 Trustee files notice that the amount required to cure the default in
the below described claim has been paid in full.

Claim Information

 Creditor: U S Bank Trust National Association
 Proof of Claim number on Bankruptcy Court’s registry:                         1
 Last 4 digits of number used to identify Debtor’s account:                    2575
Trustee Payment Information
  Prepetition Mortgage Arrearage
          Amount Stated in Proof of Claim:                 $18,306.77

          Amount Paid by Trustee:                          $18,306.77
 Ongoing Mortgage Payments
           X Paid by the Trustee through the bankruptcy plan
                 i. Total paid to date by the Trustee: $20,262.47
                   ii. A mortgage payment was mailed by the Trustee on October 8, 2019
                        in the amount of $650.70 for the payment due September 1, 2019
                   iii. A closing letter will be sent to all parties indicating when the debtor(s) should begin
                        making their mortgage payments directly to the mortgage company.
             Paid direct by the Debtor


  Pursuant to Federal Bankruptcy Rule 3002.1(g), within 21 days of the service of this Notice, the creditor shall file and serve on
the Debtor, Debtor's counsel and Trustee a statement (1) indicating whether it agrees that the Debtor has paid in full the amount
required to cure the default on the claim, and (2) whether the Debtor is otherwise current on all payments consistent with Section
1322(b)(5) of the Bankruptcy Code. The statement shall itemize the required cure and/or post‐petition amounts, if any, that the
creditor contends remain unpaid as of the date of the statement.

                                                               /S/ Lauren A. Helbling
                                                               LAUREN A. HELBLING (#0038934)
                                                               Chapter 13 Trustee
                                                               200 Public Square, Suite 3860
                                                               Cleveland OH 44114‐2321
                                                               Phone (216) 621‐4268        Fax (216) 621‐4806
                                                               Ch13trustee@ch13cleve.com



 17-12887-jps          Doc 30         FILED 10/15/19             ENTERED 10/15/19 07:46:40                       Page 1 of 2
                                         CERTIFICATE OF SERVICE

I certify that on October 15, 2019, a true and correct copy of this Notice of Final Cure Payment was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the Court's
Electronic Mail Notice List:

        Patrick D. Miller, on behalf of Rose M. Nelson, Debtor, at pmiller@lawlh.com

And by regular U.S. mail, postage prepaid, on:

        U S Bank Trust National Association, at C/O BSI FINANCIAL SERVICES, 1425 Greenway Dr #400,
        Irving, TX 75038




                                                     /S/ Lauren A. Helbling
                                                     LAUREN A. HELBLING (#0038934)
                                                     Chapter 13 Trustee
                                                     200 Public Square, Suite 3860
                                                     Cleveland OH 44114‐2321
                                                     Phone (216) 621‐4268        Fax (216) 621‐4806
                                                     Ch13trustee@ch13cleve.com




17-12887-jps        Doc 30      FILED 10/15/19        ENTERED 10/15/19 07:46:40               Page 2 of 2
